UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8504


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO WARD, a/k/a Lie,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-28)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Ward, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio     Ward    appeals     the     district     court’s      order

denying    his    motion     for   reduction    of     sentence    pursuant      to   18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.          Accordingly, we affirm.             United States v.

Ward,    No.    4:03-cr-00474-CWH-28         (D.S.C.     Nov.   21,     2008).        See

United    States      v.   Hood,   556   F.3d   226     (4th    Cir.    2009).        We

dispense       with   oral    argument       because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2